DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-4,7-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanello (US6841731 B1) in view of Allen et al. (US 5994975 hereinafter Allen).
Regarding claim 1 , Zanello discloses an electrical feedthrough assembly (Fig.2) comprising: an elongate conductor (12); and a collar (34) at least partially surrounding the elongate conductor along a portion of a length of the elongate conductor (34 surrounds 12), the collar composed of a material having a thermal conductivity (collar 34 is made of a glass material which is the same material disclosed in applicants specification [0042]) wherein, at one or more operating frequencies, at least a portion of a length of the electrical feedthrough ( portion of 12 that goes through 34) assembly is selected to provide at least one quarter wave transform (length of 12 that goes through 34 has a predetermined length which will determine a wavelength and  signal frequency to allow a quarter wave transform. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to determine a length and frequency for the elongate conductor in order to form a quarter wave transform to perform circuit operations).
  Zanello is silent with respect to wherein the collar is composed of a material having a thermal conductivity of at least 170 W/(m-K).  
Allen disclose a collar is composed of a material having a thermal conductivity of at least 170W/(m-K) (see claim 5 having BeO which is the same material as disclosed in applicants specification).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Allen to replace the feedthrough insulator of Zanello in order to increase durability to an insulating material surrounding a conductor feedthrough.

Regarding claim 2, Zanello is silent with respect to wherein the collar comprises beryllium oxide (BeO).
Allen discloses wherein the collar (3; Fig.1) comprises beryllium oxide (see claim 5).

Regarding claim 3-4, Zanello is silent with respect to wherein the elongate conductor is composed of a nonferrous material which is copper.
Allen disclose wherein the elongate conductor (metal pin) is composed of copper (see claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Allen with the conductor of Zanello in order to transmit electrical signals at low electrical resistance.
Regarding claim 7, Zanello, discloses a shell (42;Fig.2) disposed about the collar (34), the shell (42) configured to mount to an electronic module (16 is a wall of a power terminal structure).  
Regarding claim 9, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein the electrical feedthrough assembly is configured to transfer electrical signals along the elongate conductor having an input power of at least 50 W and a frequency of at least 18 GHz” does not distinguish the present invention over the prior art of Zanello who teaches the structure as claimed.
Regarding claim 10, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “the electrical feedthrough assembly is configured to transfer electrical signals along the elongate conductor -16-having an input power across a range of 100 W to 300 W and at frequencies across a range of 30 GHz to 300 GHz” does not distinguish the present invention over the prior art of Zanello who teaches the structure as claimed. 

Regarding claim 11, Zanello, discloses wherein, at the one or more operating frequencies, the length of the electrical feedthrough assembly is selected to provide a back-to-back quarter wave transform that includes at least two quarter wave transforms (length of 12 that goes through 34 has a predetermined length which will determine a wavelength and signal frequency to allow at least two quarter wave transforms).


Regarding claim 12, Zanello, discloses wherein a length of the collar is selected to provide the at least one quarter wave transform (34 has a predetermined length which will determine a wavelength and  signal frequency to allow a quarter wave transform).  

Regarding claim 13, Zanello, discloses wherein, at the one or more operating frequencies, the length of the electrical feedthrough assembly is selected to provide a back-to-back quarter wave transform that includes at least two quarter wave transforms (34 has a predetermined length 
Regarding claim 14, Zanello fails to disclose wherein a thermal conductivity of the collar is in a range of 200 W/(m-K) to 330 W/(m-K).  
	Allen disclose a collar is composed of a material having a thermal conductivity with a  range of 200 W/(m-K) to 330 W/(m-K).   (see claim 5 showing BeO).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Allen to replace the feedthrough insulator of Zanello in order to increase durability to an insulating material surrounding a conductor feedthrough.

Regarding claim 17 , Zanello discloses an electrical feedthrough assembly (Fig.2) comprising: an elongate conductor (12); and a collar (34) at least partially surrounding the elongate conductor along a portion of a length of the elongate conductor (34 surrounds 12), the collar composed of a material having a thermal conductivity of at least 170 W/(m-K) (collar 34 is made of a glass material which is the same material disclosed in applicants specification [0042]) wherein, at one or more operating frequencies, at least a portion of a length of the electrical feedthrough ( portion of 12 that goes through 34) assembly is selected to provide at least one quarter wave transform (length of 12 that goes through 34 has a predetermined length which will determine a wavelength and  signal frequency to allow a quarter wave transform).

Regarding claim 18, Zanello is silent with respect to wherein the elongate conductor is composed of a nonferrous material. 
Allen disclose wherein the elongate conductor (metal pin) is composed of copper (see claim 11).


Regarding claim 19, Zanello is silent with respect to wherein the collar is composed of a material having a thermal conductivity of at least 200 W/(m-K).  
Allen disclose a collar is composed of a material having a thermal conductivity of at least 200 W/(m-K) (see claim 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Allen to replace the feedthrough insulator of Zanello in order to increase durability to an insulating material surrounding a conductor feedthrough.


Claim (s) 5-6, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanello (US6841731 B1) in view of Allen, as applied to claim 1 and 17 above, and further in view of Tower (US 6111198).

Regarding claim 5 and 20, Zanello disclose wherein an inner wall of the collar is mechanically   joined to the elongate conductor along the portion of the length of the elongate conductor (34 is mechanically joined to conductor 12).  
Zanello is silent with respect to wherein an inner wall of the collar is thermally joined to the elongate conductor along the portion of the length of the elongate conductor.  
Tower discloses, in Fig,1, wherein an inner wall of the collar (122) is thermally joined to the elongate conductor (122 is thermally connected to conductor by a brazing portion 165)  along the portion of the length of the elongate conductor (135).  

Regarding claim 6, Zanello fails to disclose wherein the elongate conductor and the collar are brazed together with an intervening thermally-conductive filler material.  
Tower discloses wherein the elongate conductor (135) and the collar (122) are brazed together with an intervening thermally-conductive filler material (165).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Tower to thermally join the elongate conductor with the collar of Zanello in order to provide a secure fit between the collar and the conductor. 
Regarding claim 8, Zanello discloses is mechanically joined to the shell (42 is mechanically joined to 34).
Zanello fails to disclose wherein an outer wall of the collar is mechanically and thermally joined to the shell.
	Tower discloses wherein an outer wall of the collar (outer wall of 122) is   thermally joined to the shell (122 is thermally joined to shell 112 by a metallization layer 163).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Tower to thermally join the elongate conductor with the collar of Zanello in order to provide a secure fit between the collar and the shell. 


Claim (s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanello (US6841731 B1) in view of Tower (US 6111198).
Regarding claim 15, Zanello discloses, in Fig.2, an elongate conductor (12); and a thermally conductive, dielectric collar ( 34 is made from a dielectric glass material) at least partially surrounding the elongate conductor (12) along a portion of a length of the elongate conductor, an inner wall of the collar mechanically joined to the portion of the length of the elongate conductor (34 is joined to 12).
Zanello fails to specifically disclose the elongate conductor composed of a nonferrous material and the inner wall of the collar thermally joined to the portion of the length of the elongate conductor.  
 
Tower discloses, in Fig,1, a nonferrous conductor (140 can be mad e of copper ;col.4:line 63-67) wherein an inner wall of the collar (122) is thermally joined to the elongate conductor (122 is thermally connected to conductor by a brazing portion 165)  along the portion of the length of the elongate conductor (135).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Tower to thermally join the elongate conductor with the collar of Zanello in order to transmit an electrical signal at low resistance and provide a secure fit between the collar and the conductor. 
 Claim (s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanello (US6841731 B1) in view of Tower (US 6111198) as applied to claim 15 above and further in view of Allen.

Regarding claim 16, Zanello fails to specifically dislcose the collar composed of a material having a thermal conductivity of at least 170 W/(m-K).
	 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Allen to replace the feedthrough insulator of Zanello in order to increase durability to an insulating material surrounding a conductor feedthrough.

 

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Ikeda (US10945337 B2) Pinneo et al. (US5223672) and Pollock (US 4841101)
Ikeda discloses a feedthrough in a device with a cylindrical body.
Pienneo discloses a hermetically sealed feedthrough with good heat dissipation.
Pollock discloses a feedthrough construction with a solder joint.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion




/PETE T LEE/Primary Examiner, Art Unit 2848